Citation Nr: 0947448	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  08-24 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a lung disability (to 
include pulmonary tuberculosis (PTB)).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk





INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1946 to February 1949.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2008 rating decision of the Manila RO. 

In August 2009, the Board received an additional statement 
from the Veteran without a waiver of initial RO 
consideration.  On review of the statement the Board finds 
that it is cumulative argument, and therefore does not 
require return to the RO (via remand) for their initial 
consideration.  38 C.F.R. § 20.1304 (2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

It is not shown that a chronic lung disability was manifested 
in service; the PTB (certified as from a log book unsupported 
by medical records) for which the Veteran is certified to 
have received treatment in 1951 and 1955 is not confirmed by 
acceptable clinical or x-ray studies or by findings of active 
tuberculosis based on acceptable hospitalization or 
treatment, and PTB is not shown to have been manifested to a 
compensable degree within three years following the Veteran's 
discharge from active duty; and a preponderance of the 
evidence is against a finding that any current chronic lung 
disability, to include PTB, is related to the Veteran's 
service. 


CONCLUSION OF LAW

Service connection for a lung disability (to include PTB) is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.374 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  A June 2007 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  This letter also informed the 
Veteran of disability rating and effective date criteria.  He 
has had ample opportunity to respond/supplement the record 
and has not alleged that notice in this case was less than 
adequate.

As discussed in greater detail below, the Veteran's service 
treatment records (STRs) are unavailable.  Identified early 
postservice treatment records have been sought, and also are 
unavailable.  A VA medical opinion has not been sought, as 
there is no indication in the record of a related event or 
disease in service, and nothing indicating that the claimed 
disability might be related to the Veteran's service.  
38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  

B. Factual Background

The National Personnel Records Center (NPRC) has advised that 
any of the Veteran's STRs or alternate source records 
(Surgeon General's Office (SGO) records) that were located at 
that facility were destroyed in the July 1973 fire at NPRC 
and were unavailable.   See December 2007 Unavailability of 
Records Memorandum. 

In January 2008, the Veteran submitted various pharmacy 
receipts showing purchases of prescription medication.

An April 2008 Certification of Treatment/Confinement from Dr. 
Paulino J. Garcia Memorial Research and Medical Center states 
(based on extracts from a log book as there were no existing 
medical records) that the Veteran received treatment for 
various complaints from March 1949 to June 1955 (including 
for PTB in June 1951 and in June 1955). 

A March 2009 letter of certification from Tarlac Provincial 
Hospital shows the Veteran was hospitalized in January 2007; 
the diagnoses included PTB II  It was noted that PTB was 
diagnosed in July 2006, and that the Veteran had completed 6 
months of therapy. 

In June 2009, the Veteran submitted a November 1950 document 
from the Philippine Quezon Institute showing "result"  
"PTB Apex Bilateral."  The document has the Veteran's VA 
claims number typed on top, and his name (and a November 18, 
1950 date written),

A July 2009 letter from the Quezon Institute certifies that 
the Veteran did not have any existing medical records at the 
hospital for the period from March 1, 1949 to June 9, 1951.

In an August 2009 letter the Veteran argues that the 
documents he submitted should be honored inasmuch as 59 years 
had passed and x-ray film would not have been capable of 
being preserved for such a lengthy period.  

C. Legal Criteria and Analysis

As the Veteran's STRs were destroyed by the July 1973 fire at 
the NPRC VA has a heightened duty to assist him in developing 
his claim (and there is a heightened obligation on the 
Board's part to explain its findings and conclusions, and 
carefully consider the benefit-of-the-doubt rule).  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTB may be established on a 
presumptive basis if such is manifested to a compensable 
degree within three years following a Veteran's separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112(a), 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  A diagnosis of active PTB by 
private physicians on the basis of their examination, 
observation, or treatment will not be accepted to show the 
disease was initially manifested [at a specific point in 
time] after discharge from active service unless it is 
confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. 
§ 3.374(c); Tubianosa v. Derwinski, 3 Vet. App. 181 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

As there are no STRs (or alternate source records) available, 
and because the diagnosis of a chronic lung disability (to 
include PTB) is a medical matter beyond the capability of a 
layperson (See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 
2007)) service connection for a chronic lung disability (and 
specifically PTB) on the basis that such disability became 
manifest in service and persisted is not warranted.  

The Veteran's theory of entitlement in this matter appears to 
be one of presumptive service connection, i.e., he has 
submitted documents by which he seeks to establish that he 
had PTB treated (and such disability was manifested to a 
compensable degree) during the three year chronic disease 
presumptive period afforded for such disease under 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309).  The 
documents he has submitted include: A certification 
(identified as compiled from a log book) advises (in 
pertinent part) that the Veteran received treatment for PTB 
in June 1951 (which would be within the presumptive period), 
and a document from Philippine Quezon Institute dated 
November 18, 1950 (which would also be during the presumptive 
period for PTB).  Accepting these documents at face value 
(Although the validity of the November 18, 1950 dated 
document is suspect as when such facility was contacted 
directly, the response was that they had no medical records 
pertaining to the Veteran.) it is noteworthy that neither 
document is a (or is supported by) "acceptable clinical, X-
ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospitalization or 
treatment".  The November 18, 1950 document does not 
identify the nature of the study, and the certification of 
log book extract is unsupported by medical records.  
Therefore, under the governing regulation (38 C.F.R. 
§ 3.374(c)) neither may be accepted as showing that PTB was 
manifested during the three year postservice presumptive 
period for such disease. 

The report of the Veteran's January 2007 admission to a 
hospital (with PTB listed as a diagnosis) also tends to 
disprove, rather than prove, his claim.  The history noted 
therein indicated that PTB was diagnosed in 2006 (not prior), 
and the PTB is not linked to the Veteran's service.  

In summary, there is no competent (medical) evidence that a 
chronic lung disability was manifested in service; no 
acceptable (under regulatory guidelines) evidence that PTB 
was manifested during the statutory presumptive period; and 
no competent (medical) evidence that any current lung disease 
is etiologically related to the Veteran's service.  
Consequently, the preponderance of the evidence is against 
his claim; and it must be denied. 


ORDER

Service connection for a lung disability (to include PTB) is 
denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


